Terry, C. J.,
delivered the opinion of the Court—Baldwin, J., and Field, J., concurring.
The questions presented by the record, are purely questions of fact.
The case was submitted to the jury on special issues, which were found in favor of defendant.
The evidence on the questions submitted was conflicting, and the verdict depended upon the weight which the jury attached to the testimony of each witness. Upon this point, the jury, having heard the testimony and observed the manner of the various witnesses produced before them, had better opportunities of forming a correct judgment than the Appellate Court from merely reading the statement of the evidence ; and we are not disposed—although this is an equity case, and the verdict of the jury is not binding on the Court—to interfere with the verdict and ruling of the Judge who tried the cause.
Judgment affirmed.